Per CuRiAM.
We are of opinion that tbe evidence introduced by tbe plaintiff to show authority in tbe local agent to waive tbe provisions in tbe policy was competent; but if not, tbe finding upon tbe third issue is conclusive against tbe defendant.
It is well settled that tbe general agent of an insurance company has authority to waive stipulations in a policy (Gwaltney v. Assurance Society, 132 N. C., 929; Hardy v. Ins. Co., 154 N. C., 438), and if, as found by tbe jury, tbe agent received tbe premiums from tbe plaintiff with knowledge that tbe local agent bad waived tbe stipulation, this would be a waiver by tbe general agent.
No error.